NOTE: This order is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                         2009-3194

                                     JANET E. JONES,

                                                  Petitioner,

                                             v.

                        MERIT SYSTEMS PROTECTION BOARD,

                                                  Respondent.

     Petition for review of the Merit Systems Protection Board in DE4324080396-I-1.

                                        ON MOTION

Before MAYER, Circuit Judge.

                                         ORDER

       The Department of the Air Force moves to reform the official caption to designate

the Merit Systems Protection Board as respondent.

       Jones filed an appeal alleging that the Air Force did not hire her for a military

passenger terminal clerk position in violation of the Uniformed Services Employment and

Reemployment Rights Act of 1994 (USERRA). The Board concluded that it did not have

jurisdiction over Jones' claim, finding that she did not allege that she was not hired due to

her military service.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this
case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.

       Accordingly,

       IT IS ORDERED THAT:

              The motion to reform the official caption is granted. The revised official

caption is reflected above.

              The Board's brief is due within 21 days of the date of filing of this order.

                                                     FOR THE COURT



      JUL 21 2009                                    /s/ Jan Horbalv
           Date                                      Jan Horbaly
                                                     Clerk

cc:    Janet E. Jones
       Austin M. Fulk, Esq.
       Jeffrey Gauger, Esq. (copy of Jones' informal brief enclosed)

s20
                                                               jilLep
                                                       U.3,_.
                                                            esum 9F APPEALS POR
                                                          FRE FEDERAL CIRCuir

                                                          JUL 21 2009
                                                            JAN HORBALY
                                                               CLERK




2009-3194                                        2